EXHIBIT 10.7

 

GEMMA POWER SYSTEMS, LLC

 

DEFERRED COMPENSATION PLAN

 

EFFECTIVE APRIL 6, 2017

 

--------------------------------------------------------------------------------


 

Section 1.                                          Purpose.

 

Gemma Power Systems, LLC (the “Employer”) is establishing the Gemma Power
Systems, LLC Deferred Compensation Plan (the “Plan”) effective as of April 6,
2017 (the “Effective Date”).  The Plan is intended to be a nonqualified deferred
compensation plan and to be an unfunded plan maintained primarily for the
purpose of providing deferred compensation benefits for a select group of
management or highly compensated employees under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).  The Plan is intended to be exempt
from the provisions of Code Section 409A to the maximum extent possible. 
Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions.

 

Section 2.                                          Definitions

 

As used in the Plan, including this Section 2, unless otherwise indicated by the
context:

 

2.1                               “Approved Leave of Absence” shall mean any
absence authorized by the Employer under the Employer’s standard personnel
practices and provided that the Employee returns within the period of approved
absence.  An absence due to service in the armed forces of the United States
shall be considered an Approved Leave of Absence to the extent required under
Section 414(u) of the Code.

 

2.2                               “Award Date” shall mean the date during a Plan
Year when an Eligible Employee is deemed to be credited with Deferred
Compensation for such year.

 

2.3                               “Beneficiary” or “Beneficiaries” shall mean
the person or persons entitled to any survivor benefits payable under the Plan,
as provided in Section 6.

 

2.4                               “Cause” shall mean the occurrence of one of
the following events with respect to an Eligible Employee:

 

(a)                                 Conviction or plea of nolo contendere to
(a) a felony or (b) a misdemeanor involving moral turpitude;

 

(b)                                 The Eligible Employee materially breaches
any provision of his or her stated duties or employment agreement, or
intentionally fails to comply in any material respect with the Employer’s
reasonable instructions, which instructions are consistent with the scope of his
or her agreement or stated duties, and such breach or failure is not cured by
the Eligible Employee within ten (10) days following written notice of such
breach or failure from the Employer, provided that, if the Eligible Employee’s
breach cannot be cured within such ten (10) day period but is capable of being
cured, the Eligible Employee shall have a reasonable time in which to cure his
or her breach so long as (x) he or she has commenced such cure, and (y) he or
she proceeds diligently to effectuate such cure; or

 

1

--------------------------------------------------------------------------------


 

(c)                                  Fraud, misappropriation, embezzlement or
other act of material misconduct involving the assets, personnel or business of
the Employer, or that would adversely affect the reputation of the Employer.

 

2.5                               “Code” shall mean the Internal Revenue Code of
1986, as amended.

 

2.6                               “Committee” shall mean an administrative
committee appointed by the Chief Executive Officer of the Employer.

 

2.7                               “Deferred Compensation Account” shall mean the
separate bookkeeping account maintained with respect to each Eligible Employee
under the Plan to credit the amount of the Eligible Employee’s Deferred
Compensation Contributions for a Plan Year.  Each Eligible Employee’s Deferred
Compensation Contributions shall be credited to a separate Deferred Compensation
Account each year.  Such account shall not be adjusted for any earnings or
losses.

 

2.8                               “Deferred Compensation Contribution” shall
mean the annual amount, if any, deemed credited to an Eligible Employee’s
Deferred Compensation Account each Plan Year in accordance with Section 3.1
hereof.

 

2.9                               “Disability” or “Disabled” shall mean the
determination under the Employer’s long-term disability policy that the Eligible
Employee is disabled in accordance with the terms of that policy.

 

2.10                        “Effective Date” shall be April 6, 2017.

 

2.11                        “Eligible Employee” shall mean the employees of the
Employer selected by the Chief Executive Officer of the Employer from time to
time to be eligible to participate in the Plan, provided that the individual
must be a highly compensated or management employee of the Employer within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

2.12                        “Employer” shall mean Gemma Power Systems, LLC and
its subsidiaries and affiliates.

 

2.13                        “Plan” shall mean the Gemma Power Systems, LLC
Deferred Compensation Plan, as amended from time to time.

 

2.14                        “Plan Year” shall mean the twelve-month period
ending on January 31 of each calendar year.

 

Section 3.                                          Plan Benefit.

 

3.1                               Deferred Compensation Contributions.  Deferred
Compensation Contributions for each Plan Year, if any, for an Eligible Employee
shall be deemed to be credited to the Deferred Compensation Account of such
Eligible Employee on the Award Date.

 

2

--------------------------------------------------------------------------------


 

Section 4.                                          Vesting.

 

4.1                               Timing of Vesting. Each Eligible Employee’s
Deferred Compensation Account for a Plan Year will vest as follows if such
Eligible Employee has been continuously employed by the Employer on such date:

 

50% on the fifth anniversary of the Award Date that the amount is deemed to be
credited to the Eligible Employee’s Deferred Compensation Account; 25% on the
sixth anniversary of the Award Date that the amount is deemed to be credited to
the Eligible Employee’s Deferred Compensation Account; and 25% on the seventh
anniversary of the Award Date that the amount is deemed to be credited to the
Eligible Employee’s Deferred Compensation Account

 

Notwithstanding the foregoing, upon an Eligible Employee’s Disability or death,
except by suicide, such Eligible Employee’s Deferred Compensation
Account(s) shall be fully vested.

 

Notwithstanding the foregoing, if an Eligible Employee is terminated from
employment for Cause then any amounts not yet distributed to the Eligible
Employee, whether or not vested, shall be forfeited.

 

For purposes of this Section, an Eligible Employee shall be considered to be
continuously employed during any period of an Approved Leave of Absence.

 

Section 5.                                          Form and Commencement of
Payment of Payment of Benefit.

 

5.1                               Form and Timing. The vested amounts in an
Eligible Employee’s Deferred Compensation Account shall be paid in cash within
two and one-half months after the end of the Plan Year in which such vesting
occurs subject to applicable tax withholding.  Notwithstanding the foregoing,
upon the vesting of amounts in an Eligible Employee’s Deferred Compensation
Account, as soon as practicable after the vesting of such account, the Eligible
Employee shall be entitled to receive an amount equal to [25%] of such vested
account balance to enable the Eligible Employee to pay applicable employment
taxes related to such vesting.

 

5.2                               Death.  In the event that an Eligible Employee
dies while employed by the Employer, the Deferred Compensation Account(s) shall
be paid to the Eligible Employee’s Beneficiary.

 

5.3                               Claims Procedure.

 

5.3.1                                 An Eligible Employee in the Plan will
automatically receive the benefits to which he/she is entitled under the Plan. 
If an Eligible Employee feels he or she has not been provided with all benefits
to which he or she is entitled under the Plan, he or she may file a written
claim with the Committee with respect to his or her rights to receive benefits
from the Plan.

 

3

--------------------------------------------------------------------------------


 

5.3.2                                 The Eligible Employee will be notified of
the acceptance or denial of the claim for benefits within ninety (90) days from
the date the Committee receives the application.  In some cases, the request may
take more time to review and an additional processing period of up to ninety
(90) days may be required.  If that happens, the Eligible Employee will receive
a written notice of that fact, which will also indicate the special
circumstances requiring the extension of time and the date by which the
Committee expects that a determination will be made with respect to the claim. 
If the extension is required due to the failure to submit information necessary
to decide the claim, the period for making the determination will be tolled from
the date on which the extension notice is sent to the Eligible Employee until
the date on which the Eligible Employee responds to the Plan’s request for
information.

 

5.3.3                                 If a claim is denied in whole or in part,
or any adverse benefit determination is made with respect to a claim, the
Eligible Employee will be provided with a written notice setting forth the
reason for the determination, along with specific references to Plan provisions
on which the determination is based.  This notice also will explain what
additional information is needed to evaluate the claim (and why such information
is necessary), together with an explanation of the Plan’s claims review
procedure and the time limits applicable to such procedure, as well as a
statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

 

5.3.4                                 If the claim has been denied, the Eligible
Employee may request that the Committee review the denial.  The Eligible
Employee’s request must be in writing and must be made within sixty (60) days
after written notification of denial.  In connection with this request, the
Eligible Employee (or his/her duly authorized representative) may:

 

A.                                    Be provided, upon written request and free
of charge, with reasonable access to (and copies of) all documents, records, and
other information relevant to the claim;

 

B.                                    Submit to the Committee written comments,
documents, records, and other information related to the claim; and

 

C.                                    Request in the timely application for
review a conference with the reviewer to be held at the offices of the Employer
at a mutually agreeable date and time (but not later than 60 days after receipt
of the request for review).

 

5.3.5                                 The review by the Committee will take into
account all comments, documents, records, and other information claimant submits
relating to the claim.  The Committee will make a final written decision on a
claim review, in most cases within sixty (60) days after receipt of a request
for a review.  In some cases, the claim may take more time to review, and an
additional processing period of up to sixty (60) days may be required.  If that
happens, the Eligible Employee will

 

4

--------------------------------------------------------------------------------


 

receive a written notice of that fact, which will also indicate the special
circumstances requiring the extension of time and the date by which the
Committee expects to make a determination with respect to the claim.  If the
extension is required due to the failure to submit information necessary to
decide the claim, the period for making the determination will be tolled from
the date on which the extension notice is sent to the Eligible Employee until
the date on which the Eligible Employee responds to the Plan’s request for
information.

 

5.3.6                                 The Committee’s decision on the claim for
review will be communicated in writing.  If an adverse benefit determination is
made with respect to the claim, the notice will include (i) the specific
reason(s) for any adverse benefit determination, with references to the specific
Plan provisions on which the determination is based; (ii) a statement that the
Eligible Employee is entitled to receive, upon request and free of charge,
reasonable access to (and copies of) all documents, records and other
information relevant to the claim; and (iii) a statement of the Eligible
Employee’s right to bring a civil action under Section 502(a) of ERISA.

 

5.3.7                                 The decision of the Committee (or its
designee) is final and binding on all parties.

 

5.3.8                                 These procedures must be exhausted before
the Eligible Employee may bring a legal action seeking payment of benefits.  The
Eligible Employee may not bring a legal action seeking payment of benefits more
than one year after receiving written notice of the decision of the claim for
review, except as required by law.

 

5.4                               Payment of Taxes.  To the extent required by
law, the Employer shall withhold Federal, state and local taxes (including but
not limited to income taxes and to employment taxes under the Federal Insurance
Contributions Act) with respect to any amounts that are distributed from the
Plan to an Eligible Employee or to a Beneficiary.

 

Section 6.                                          Beneficiary Designation.

 

6.1                               Beneficiary Designation.  The Eligible
Employee shall have the sole right, at any time, to designate any person,
persons or trust(s) as his or her primary or contingent Beneficiary or
Beneficiaries to whom payment under Section 5.2 shall be made in the event of
his or her death.  Any Beneficiary designation may be changed by the Eligible
Employee by the filing of a new Beneficiary designation form with the Committee,
which filing will cancel all Beneficiary designations previously filed.  Any
Beneficiary designation shall be made in a written instrument provided for such
purpose by the Committee. All Beneficiary designations must be filed with the
Committee and shall be effective only when received in writing by the
Committee.  If the Eligible Employee fails to designate a Beneficiary, or if all
designated Beneficiaries predecease the Eligible Employee, then the Eligible
Employee’s designated Beneficiary shall be deemed to be the Eligible Employee’s
surviving spouse, and

 

5

--------------------------------------------------------------------------------


 

if there is no surviving spouse, the designated Beneficiary shall be deemed to
be the Eligible Employee’s estate.

 

Section 7.                                          Administration.

 

7.1                               Committee.  The Committee (a) shall have
complete discretion to supervise the administration and operation of the Plan
and to adopt rules and procedures governing the Plan from time to time, and
(b) authority to interpret the Plan, and to determine the nature and amount of
benefits.  The Committee may appoint one or more individuals, who may be an
employee of the Employer, to be the Committee’s agent with respect to the
administration and operation of the Plan.  In addition, the Committee may, from
time to time, employ other agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with counsel who may be
counsel to the Employer.  Any person, entity, or committee to whom the Committee
delegates duties or responsibilities pursuant to the Plan shall be conclusive
and binding upon all persons having or claiming to have any interest or right
under the Plan, including the Eligible Employee.  Any construction or
interpretation of the Plan and any determination of fact in administering the
Plan made in good faith by the Committee shall be final and conclusive for all
Plan purposes.

 

7.2                               Binding Effect of Decisions.  Notwithstanding
anything in the Plan to the contrary, the Committee shall have discretionary and
final authority to make all determinations and take all other actions necessary
or desirable for the Plan’s administration, including, without limitation,
(a) determine all questions concerning eligibility, elections, contributions and
benefits under the Plan, (b) construe all terms of the Plan, including any
uncertain terms, (c) interpret Plan terms to reflect the Employer’s intent and
(d) determine all questions concerning Plan administration.  All decisions of
the Committee on any question concerning the interpretation and administration
of the Plan shall be final, conclusive and binding upon all parties, and such
determinations and decisions shall not be reviewable.  Any determination made by
the Committee shall be given deference in the event it is subject to judicial
review and shall not be overturned unless it is arbitrary and capricious.

 

7.3                               Indemnification of Committee.  The Employer
shall indemnify and hold harmless the members of the Committee and their duly
appointed agents (to the extent that such agents are employees of the Employer)
against any and all claims, loss, damage, expense or liability (including
reasonable attorney fees) arising from any action or failure to act with respect
to the Plan, except in the case of gross negligence or willful misconduct by any
such member or agent of the Committee.

 

Section 8.                                          Amendment and Termination of
Plan.

 

8.1                               Amendment.  The Employer may at any time
amend, suspend or reinstate any or all of the provisions of the Plan, except
that no such amendment. suspension or reinstatement may adversely affect the
Eligible Employee’s benefit under the Plan as it existed as of the day before
the effective date of such amendment, suspension or reinstatement, without the
Eligible Employee’s prior written consent.  Written notice of any amendment or
other action with respect to the Plan shall be given to the Eligible Employee. 

 

6

--------------------------------------------------------------------------------


 

No oral representation concerning the interpretation or effect of the Plan
document shall be effective to amend the Plan.

 

8.2                               Termination.  The Employer in its sole
discretion may terminate this Plan at any time and for any reason whatsoever.
Upon termination of the Plan, the Committee shall take those actions necessary
to administer the Eligible Employee’s benefit accrued under the Plan through the
day before the effective date of such termination; provided, however, that
termination of the Plan shall not adversely affect the value of the Eligible
Employee’s benefit, as it existed as of the day before the effective date of
such termination, or the timing or method of distribution of the Eligible
Employee’s benefit, without the Eligible Employee’s prior written consent.
Notwithstanding the foregoing, the termination of the Plan shall not give rise
to accelerated or automatic vesting of the Eligible Employee’s benefit.

 

Section 9.                                          Miscellaneous.

 

9.1                               Funding.  The Eligible Employee, his or her
Beneficiaries, and their respective heirs, successors and assigns, shall have no
secured interest in or claim against any property or assets of the Employer by
virtue of this Plan. Any funds invested under the Plan shall continue to be part
of the general assets of the Employer for all purposes. The Employer’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise of the Employer to pay money in the future.  Notwithstanding the
foregoing, the Employer may create a “rabbi trust” to hold funds to be used in
payment of the obligations of the Employer under the Plan, which trust shall be
funded only in the sole discretion of the Employer.  Nothing contained in the
Plan shall constitute a guaranty by the Employer or any other person or entity
that the assets of the Employer will be sufficient to pay the value of the
benefit under the Plan.

 

9.2                               Non-assignability.  No right or interest under
the Plan of the Eligible Employee or his or her Beneficiary (or any person
claiming through or under any of them) shall be assignable or transferable in
any manner or be subject to alienation, anticipation, sale, pledge, encumbrance
or other legal process or in any manner be liable for or subject to the debts or
liabilities of any Eligible Employee or Beneficiary. If the Eligible Employee or
Beneficiary shall attempt to or shall transfer, assign, alienate, anticipate,
sell, pledge or otherwise encumber his or her benefits hereunder or any part
thereof, or if by reason of his or her bankruptcy or other event happening at
any time such benefits would devolve upon anyone else or would not be enjoyed by
him or her, then the Committee, in its discretion, may terminate his or her
interest in any such benefit to the extent the Committee considers necessary or
advisable to prevent or limit the effects of such occurrence.

 

9.3                               Independence of Benefits.  Except as otherwise
provided herein or pursuant to the terms of any separate agreement with an
employee, the benefits payable under the Plan shall be independent of, and in
addition to, any other benefits or compensation, whether by salary, or bonus or
otherwise, payable under any employment agreements that now exist or may
hereafter exist from time to time between the Employer and any employee. The
Plan does not in any way affect or reduce the existing and future compensation
and other benefits

 

7

--------------------------------------------------------------------------------


 

of any employee.  No amount payable hereunder shall be considered compensation
for purposes of any employee benefit plan maintained by the Employer.

 

9.4                               Compliance with 409A.  The Employer makes no
guarantee with respect to the tax treatment of payments hereunder and the
Committee shall not be responsible in any event with regard to non-compliance
with Section 409A of the Code.  The Eligible Employee (or Beneficiary) shall be
solely responsible and liable for the satisfaction of all taxes, penalties and
interest that may be imposed on Eligible Employees (or Beneficiary) or their
Deferred Compensation Accounts in connection with this Plan (including any
taxes, penalties and interest under Section 409A), and the Employer shall not
have any obligation to indemnify or otherwise hold the Eligible Employee (or any
Beneficiary or personal representative) harmless from any or all of such taxes,
penalties or interest. It is intended that all amounts payable hereunder shall
satisfy the short-term deferral exception in Treas. Reg. § 1.409A-1(b)(4). The
Committee reserves the right to amend the provisions of this Plan at any time in
order to avoid the imposition of additional tax under Code Sections 409A on any
payments or credits to any account to be made hereunder.

 

9.5                               Delay in Payment.  If the Employer reasonably
anticipates that any payment scheduled to be made hereunder would violate any
law or jeopardize the ability of the Employer to continue as a going concern if
paid as scheduled, then the Employer may defer that payment.  In addition, the
Employer may, in its discretion, delay a payment upon such other events and
conditions as the IRS may prescribe or may delay payments as required by federal
or state law.  The amounts so deferred shall be distributed to the Eligible
Employee or Beneficiary (in the event of the Eligible Employee’s death) at the
earliest possible date on which the Employer reasonably anticipates that such
violation or material harm would be avoided or as otherwise prescribed by the
Internal Revenue Service.

 

9.6                               Captions.  The captions contained herein are
for convenience only and shall not control or affect the meaning or construction
hereof.

 

9.7                               Governing Law.  Except to the extent preempted
by federal law, the provisions of the Plan shall be construed and interpreted
according to the laws of the State of Connecticut (other than those conflict of
law rules that could lead to the application of another state’s laws).

 

9.8                               Successors.  The provisions and liabilities of
the Plan shall bind and inure to the benefit of the Employer and its respective
successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise, acquire all or substantially all of the
business and assets of the applicable entity and successors of any such company
or other business entity.

 

9.9                               No Implied Rights.  Nothing contained herein
shall be construed to confer upon the Eligible Employee the right to continue to
serve as an employee of the Employer or in any other capacity. In addition,
nothing contained herein shall be construed to limit either

 

8

--------------------------------------------------------------------------------


 

the right of the Employer to terminate the employment of the Eligible Employee,
or the right of the Eligible Employee to terminate employment.

 

9.10                        Severability.  If a court of competent jurisdiction
holds any provision of the Plan to be invalid or unenforceable, the remaining
provisions of the Plan shall continue to be fully effective.

 

IN WITNESS WHEREOF, the Gemma Power Systems, LLC Deferred Compensation Plan is
executed by its respective duly authorized representative, effective as of
April 6, 2017.

 

 

GEMMA POWER SYSTEMS, LLC

 

 

 

By:

/s/ William F. Griffin. Jr.

 

Title:

CEO

 

9

--------------------------------------------------------------------------------